BARNARD, P. J.,
(dissenting.) By chapter 398, Laws 1887, the relator’s property is declared not to be “subject to local taxation” unless it exceeds $3,000,000 in value. The property of the Pratt Institute is less than this sum, and the court, at special term, held that local taxation included taxation for city and county purposes. The distinction between state and local taxation is fully recognized in statute and by judicial decision. All taxation is local which is not of common benefit to all the people of the state. It is entirely immaterial whether or not the property is in the city. The legislature could have exempted it from all purposes, state and local. An exemption from local taxation only exempts the same from the general state tax, and excludes taxation for city and county purposes. The judgment should be affirmed with $50 costs.